First let me
congratulate you, Sir, the Foreign Minister of Namibia, on
your election as President of the General Assembly this
session. I certainly recall my meetings with you and your
President in your country last year.
I also wish to welcome three new Members to the
United Nations — Kiribati, Nauru and Tonga — all very
close friends and neighbours of New Zealand. I trust that
the faith they have shown in the United Nations will be
fulfilled in the years ahead, and we certainly look forward
to working closely with them.
When addressing this Assembly, especially as a
representative of a smaller Member State, one is reminded
10


that the United Nations must remain the fundamental point
of reference in international relations. Indeed, that is a truth
that all Member States have an obligation to acknowledge.
Furthermore, it is of course sound policy for all who need
and rely on the rule of international law in place of
lawlessness. And it is particularly important to restate it at
this time. The United Nations collective security
framework, which is one of the fundamental elements of
the Charter together with cooperation on economic and
social problems and promoting respect for human rights,
has perhaps never been more severely tested than in this
last year of the twentieth century.
Armed conflicts, many of them internal and ethnically
based, have continued to present a serious moral challenge
to the international community, and they are likely to do so
for the foreseeable future. The Security Council's response
to these problems does not always increase our confidence
in the Organization.
The Secretary-General's remarks in his statement at the
beginning of this debate about the need to reconcile
universal legitimacy with effectiveness in defence of human
rights were most timely. New Zealanders place a very good
deal of faith in the United Nations: when we see on our
television screens evidence of violence and inhumanity
against the vulnerable, and we are told that the Security
Council cannot reach an agreement on collective action, we
are left worried, and wondering whether our trust in the
Security Council is well placed. A Council which loses the
trust of the people is a Council which will become
irrelevant.
I want to talk to the Assembly about two extremely
serious challenges the Council faced this year: Kosovo and
East Timor. Both highlight the importance of the actions of
the Security Council.
In East Timor, following President Habibie's
courageous offer to the East Timorese people, prompt and
effective action was taken by the Security Council to set in
train the popular consultation process. The ballot —
undertaken in extremely difficult circumstances by highly
committed United Nations workers, international and local,
all of whom deserve acclaim — produced a resounding and
incontrovertible expression of the will of the East Timorese
people. This was the essential basis for the international
community's response since the ballot.
Post-ballot events were appallingly tragic and have
rightly provoked a strong reaction around the world. The
dispatch to Jakarta and Dili of the Security Council mission
led by Ambassador Andjaba of Namibia was a key step
in addressing this grievous situation. The efforts made by
representatives of all countries present at the time of the
meeting of Asia-Pacific Economic Cooperation Council
leaders in Auckland, joined by the British Foreign
Secretary representing the European Union, reinforced the
Secretary-General's urging that Indonesia accept the offer
of international help. The assistance could not have come
too early.
New Zealand is proud to be a contributor, alongside
the forces of other nations from the region and from
further afield, and under the leadership of Australia, to the
United-Nations-authorized multinational force that is now
operating in East Timor. Our soldiers from New Zealand
are on the ground in East Timor right now. We are
prepared also to take part in the United Nations
peacekeeping operation foreshadowed in Security Council
resolution 1264 (1999), and we urge the Council to take
prompt action — next week would not be too soon — to
establish this operation, which would be part of the
United Nations transitional administration in East Timor.
We are contributing to the efforts of humanitarian
agencies to provide support to the hundreds of thousands
of ordinary people who have been displaced in East
Timor; those currently in West Timor should be speedily
repatriated. New Zealand has added its voice to those who
believe that the people responsible for crimes against
humanity in East Timor should be brought to account.
The overriding objective must now be to ensure the
realization of the 30 August ballot outcome and East
Timor's transition to independence. It is clear that in
laying the basis for East Timor's future, the United
Nations will be the indispensable organization.
It is inevitable that comparison will be made
between East Timor and Kosovo. In Kosovo the world
saw a grave humanitarian crisis with the Security Council
unable to act. In New Zealand's view, collective action to
try to put a stop to a humanitarian disaster involving
genocide and the most serious crimes against humanity
should never be held hostage to the veto. When it is, the
Security Council loses its credibility and its relevance. I
need hardly reiterate New Zealand's continuing opposition
to the veto, voiced since San Francisco in 1945. While it
is understandable that national interests will influence
how members vote in the Security Council, we have
never accepted that some narrow interests of any one of
five countries should be able to override the will of a
clear majority of members.



The adoption by the Security Council of its resolution
1244 (1999) of 10 June, which provided the international
community's endorsement of a political solution to the
Kosovo conflict, was certainly greeted with much relief in
most quarters, including in New Zealand. The resolution
was proof, if any were needed, that the United Nations
remains, as in East Timor, the indispensable organization.
And as the Secretary-General observed at the time, it also
gave strong legal underpinning to the task ahead, a task
which, he noted, is daunting. The contribution of the
dedicated United Nations and specialized agency staff who
are now working with little fanfare in Kosovo certainly
deserves our recognition.
Both Kosovo and East Timor have put the Security
Council to the test. In their own ways they have challenged
this Organization's capacity to take effective action in the
face of severe difficulties. The world must never again
witness horrors such as those in Kosovo whilst the Security
Council remains impotent. The case of East Timor shows
that the Security Council can react swiftly and effectively
when the will exists. For this to be possible, the fullest
commitment to support those humanitarian ideals that are
the basis of the United Nations Charter remains essential.
The adoption of the Rome Statute of the International
Criminal Court shows such a commitment. The
international community must now deliver on its promise,
with signature and early ratification of that Statute.
As we know, the United Nations also has before it the
pressing demands of the various and sometimes interrelated
conflicts throughout Africa with, of course, their appalling
humanitarian consequences. Who can put out of their minds
the images of atrocities we have seen from Sierra Leone,
for instance? Yet the Council's response has until very
recently been low-level. Once again, the credibility of the
Security Council depends in large part on its being seen as
even-handed in its attention to crises, wherever they may
occur, and whether the Cable News Network (CNN) is
there or not.
For much of the past year we have seen the Council
virtually paralysed on the important question of
disarmaming Iraq of its weapons of mass destruction. In the
meantime, this potentially very serious threat to the security
of the region remains unresolved. The reason again has
been the very sharp divisions among the permanent
members, which by virtue of the veto power can block any
action. This situation remains unacceptable.
New Zealand's awareness of the importance of the
role of collective action has also been heightened by
recent events in our own immediate region. Here, the
United Nations demonstrated its ability to respond to the
different demands of supporting the regionally inspired
peace process on the island of Bougainville, part of Papua
New Guinea, and of assessing the needs created by
disruptions to the population on Guadalcanal in the
Solomon Islands.
The United Nations must be capable of responding
effectively. Small and vulnerable nations in particular
need confidence in the United Nations, as it may be their
only hope in times of trouble. I am very concerned
therefore by the apparent trend away from financing new
peacekeeping operations by means of assessed
contributions and an increasing reliance instead on
voluntary funding. This, of course, poses a threat to the
collective responsibility that is at the heart of this
Organization. In practical terms it is likely to mean that
those regions which fail to attract donor support will not
receive the response they are entitled to as Members of
the United Nations. This trend must be urgently reversed;
all operations must be put on an equal financial footing
by means of assessed contributions.
In addition, as I noted here last year, the largest
contributor's arrears to the peacekeeping and regular
budgets continue to cast a long shadow over the
Organization. Outstanding dues and very slow payments
to troop contributors affect us all, and can severely
constrain the ability of countries to contribute to pressing
peacekeeping needs. We call again on those Member
States who are in dereliction of their obligations to make
payment on time, in full and, of course, without
conditions.
Reform of the Security Council remains one of the
most important items on our agenda. Further useful
progress has been made this year. While the issue of
enlargement continues to be complex, we believe there
has existed for some time wide agreement on the equally
important areas of reforming the Council's working
methods and the curtailing of the veto. The linkage
between the veto and enlargement was also explicitly
recognized in this year's report to the General Assembly
of the Open-ended Working Group on the Question of
Equitable Representation on and Increase in the
Membership of the Security Council and Other Matters
Related to the Security Council.
12


As for the task of providing more equitable
representation, I am not convinced that we will be able to
achieve this while the regional groups in the United Nations
continue to reflect the political geography of the 1960s.
Quite different and far more sensible arrangements have
been adopted in other multilateral forums, as, for example,
in the context of the Comprehensive Nuclear-Test-Ban
Treaty (CTBT). The present system here in New York
locks in very great disparities in representation. Small
countries that can make an excellent contribution are often
severely disadvantaged, especially where a political bloc
inside a regional group may coordinate closely on electoral
matters.
I would, therefore, wish to add my voice to those of
the Prime Ministers of Fiji and Samoa and the Foreign
Ministers of Papua New Guinea and Australia, who spoke
earlier in this debate on the need for reconfiguration.
Reconfiguration of the regional groups may well hold one
of the keys to an overall package on Security Council
reform.
New Zealand still looks forward to the day when we
can join a regional group here in New York which includes
our Asia-Pacific neighbours. In the meantime, we will
continue to build linkages in our region and developing the
many areas of our common understanding.
One of the great strengths of the General Assembly is
the equal status ascribed to each Member. All Members,
large or small, rich or poor, have a right to be heard here.
Each has a single vote. While we must all from time to
time temper our own national ambitions in the interests of
reaching a common understanding, we respect the point of
view of each individual member. The special session on
small island developing States over the last few days was
a very good opportunity to do just that. New Zealand is
firmly committed to assisting the small island developing
States SIDS in the spirit of common purpose and
partnership envisaged at Barbados five years ago. We are
very pleased that all participants in the special session have
reaffirmed their commitment to implement fully the
Barbados Programme of Action.
In April New Zealand, represented by my colleague,
the Honourable Simon Upton, had the privilege of chairing
the seventh session of the Commission on Sustainable
Development. We were pleased to be able to help
reinvigorate debate and build consensus around the need for
a more coordinated approach to stewardship of the world's
oceans and the need to recognise, in an ongoing way, the
special characteristics and needs of small island
developing States.
The Commission faces the great challenge of
pursuing the implementation of Agenda 21. Two other
great challenges we as a world face on the environmental
front are the threat of global climate change, caused at
least in part by human-induced emissions of greenhouse
gases, and the need to maintain an approach to
international trade and environmental issues which is
based on sound scientific analysis and agreed rules and
procedures. It is vitally important that we should continue
to act in concert to face these international challenges.
International cooperation in addressing economic,
social and humanitarian problems is, and always will be,
one of the cornerstones of the United Nations Charter.
The substantial decline in official development assistance
flows over the last decade is of great concern to many
Member States. In this connection, I am concerned to
note that the core resources of the United Nations
Development Programme (UNDP) have been greatly
reduced over the past five years, to the point where its
universality is seriously threatened. I applaud the efforts
the new administrator is making to turn this situation
around and to put UNDP on a more secure footing, with
more clearly defined priorities.
Private capital flows to developing countries have
shown major increases. There is a tendency, however, for
such investment to be heavily concentrated on a few
countries where investment prospects seem brightest.
Many developing countries remain vulnerable and can be
all too easily marginalized. Official development
assistance continues to be an essential tool to help build
the capacity of countries in sectors such as education so
that they can benefit from the unstoppable phenomenon
of globalization. It is certainly a matter of particular pride
for me, as New Zealand's Foreign Minister, to have
overseen increases in New Zealand's official development
assistance funding effort — up by some 40 per cent since
the time of the Rio Summit in 1992.
I welcome, also, the positive steps that are being
taken on the financing for development and debt-relief
initiatives. It is vital that we continue the dialogue among
Member States and with the international financial
institutions to ensure a sounder basis for meeting the
challenges of international development.
Last year I referred to the important role the United
Nations has to play in shaping the moves towards
13


globalization and the opening up of opportunities for world
trade. Later this year, in Seattle, we expect to launch a new
round of multilateral trade negotiations. This will clearly
provide a forum in which to advance trade liberalization
and the rules-based trading system. The role of these
negotiations in promoting the development prospects of all
countries and in fostering the integration of least developed
countries into the global system will be a particular focus.
Deliberations in this Organization at many levels will help
to advance our people's understanding of the value and
purpose of the global trade agenda and their ability to
benefit from it. However, I would emphasise the
importance of major trading partners in continuing to play
a leadership role. The adoption of trade restrictions and
distortions by wealthy economies does much to erode their
moral authority in the broader debate.
New Zealand continues to attach the utmost
importance to seeing all countries work together to bring
about a world free of nuclear weapons. For this reason we
were a cosponsor last year of the so-called New Agenda
resolution, which called for faster progress towards the
elimination of nuclear weapons. The cosponsors will be
presenting this moderate resolution again this year, and we
urge all countries to look carefully at it.
The Conference on Facilitating the Entry into Force of
the Comprehensive Nuclear-Test-Ban Treaty will meet in
Vienna in a week's time. I would urge all those countries
which have not ratified the Treaty to do so, so that it can
enter into force without further delay.
Strengthening the United Nations remains an important
goal for New Zealand. I take this opportunity to commend
the forward-looking management reforms introduced by the
Secretary-General. They have greatly improved policy
coordination among senior management and have produced
positive, tangible effects throughout the Secretariat.
Improving the way the Organization plans its programmes
and expenditures is a critical next step, where work is
already under way. There must be a greater focus on results
when budgets are prepared in order to promote the best use
of the resources of the Organization, and in turn the best
return for Member States.
This year marks the fiftieth anniversary of the Geneva
Conventions, and last year we commemorated the fiftieth
anniversary of the Universal Declaration of Human Rights.
Events over the past 12 months have shown that challenges
to the values and principles embodied in the Universal
Declaration remain as daunting as ever. In this
interdependent world in which we live, New Zealand
continues to see the United Nations as central to
international efforts to work together to protect and
promote, for all our people, those fundamental human
rights and freedoms to which we are committed under the
Universal Declaration.
Next year the United Nations will host the
millennium summit. This symbolic event will provide an
excellent opportunity for Member States to reaffirm their
commitment to the ideals of this great Organization.
Recognizing the frailties of our collective performance to
date, and the critical importance of finding workable
solutions for the future, I call on all Member States to
take the opportunities offered by the millennium summit
to enter into open and constructive dialogue and step into
the next millennium with an unequivocal recommitment
to the visionary principles enshrined in the Charter.
It is nine years since I first addressed this body in
1991 as the Foreign Minister of New Zealand. For the
United Nations, and particularly the Security Council, it
has been a tumultuous period. After the cold war the
number of problems multiplied; the world's expectations
of what the United Nations could deliver were raised
above the possible; and the solutions demanded required
determination, resolve, tact, understanding and
imagination. The demands on the United Nations will not
lessen, but each year must see a better performance than
in the past. However, as this may well be the last
statement I make to this body, I want to thank all United
Nations officials and peacekeepers everywhere: those I
have met here in New York; in Cambodia and in
Somalia; in Mozambique; in Bosnia, Croatia and Albania;
in Papua New Guinea and, of course, now in East Timor.
I thank them for their continuing, often unsung and heroic
efforts. They are much appreciated.




